Citation Nr: 0834641	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  02-19 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by: Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in relevant part, denied service connection for 
residuals of a low back injury.  In April 2005 the Board 
denied his claim, and thereafter the veteran timely appealed 
this adverse decision to the United States Court of Appeals 
for Veterans Claims (CAVC), which vacated and remanded the 
Board's decision in September 2007, directing the Board to 
examine the veteran's lay statements that he had continuous 
low back pain from the time of his in-service accident to the 
time he first received medical treatment for a back disorder 
in 1991.

The Board notes that the veteran, in a February 2005 
statement appears to have raised the issue of reopening a 
claim for service connection for residuals of a head and neck 
injury, which the Board denied in January 2004.  The Board 
refers these matters to the RO, which should clarify whether 
the veteran wishes to pursue such claims to reopen.      


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, any resulting prejudice has been 
rebutted.

2.	Although the veteran injured his back during service in 
July 1959, his separation examination was normal and the 
first treatment for back disability after service was in 
1991; there is no medical evidence of continuity of 
symptomatology for over 30 years between the in-service 
injury the first incident of post-service treatment.

3.	Opinions from private physicians in 1991 and 1994 and a VA 
physician in August 2004 attribute the veteran's back 
disability entirely to an intercurrent post-service 
industrial injury that occurred in February 1991.

4.	There is no competent medical evidence to attribute the 
veteran's current low back disability to his in-service 
injury to the back.

5.	Arthritis of the lumbosacral spine is not shown until many 
years post-service.


CONCLUSION OF LAW

A chronic low back disability, to include residuals of a low 
back injury, was not incurred in or aggravated by active 
service, nor may arthritis of the lumbosacral spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Sup. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim and of the information it failed to 
provide any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in notice has been 
rebutted.  Specifically, as the Board, below, has denied the 
veteran's claim for service connection for a low back 
disorder, any issue with respect to the assignment of a 
disability rating or effective date for this condition has 
become moot.  See Christman v. American Cyanamid Co., 578 F. 
Supp. 63, 67 (D.W.Va. 1983) (noting that "mootness means 
that no actual controversy exists which is subject to 
judicial resolution").   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2000 RO decision that is the subject of this appeal 
in its February 2004 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the January 2005 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an October 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
This evaluation included an opinion addressing the contended 
nexus.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include arthritis, 
among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Cotant v. Principi, 17 Vet. App. 
116, 133 (2003); Savage, 10 Vet. App. at 495-96 (noting that 
§ 3.303(b) provides a "substitute way of showing in-service 
incurrence and medical nexus") (Emphasis in original); see 
38 C.F.R. § 3.303(b) ("Chronicity and continuity").  It 
provides that "[w]ith chronic disease shown as such in 
service . . . subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes."  38 C.F.R. § 3.303(b); accord Savage, 10 Vet. App. 
at 495 (noting that a veteran may employ § 3.303(b) "when 
the evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumption 
period . . . and (2) that the veteran presently has the same 
condition").  This does not mean "that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date."  38 C.F.R. § 3.303(b).  
It does mean, however, that in order to demonstrate the 
existence of a chronic disease in service, the record must 
reflect "a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b).  Further, "[w]hen the 
disease identity is established . . . there is no requirement 
of evidentiary showing of continuity."  38 C.F.R. § 
3.303(b).  

In addition, a showing of "[c]ontinuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  38 C.F.R. § 
3.303(b) (emphasis added).  That is, "[c]ontinuty of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was 'noted' during service; 
(2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology."  Barr, 21 Vet. App. at 307.  
The Court has also "emphasized that 'symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology,'"  Id., at 308 (quoting Savage 10 Vet. App. 
at 496), and that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible."  Id.  In this regard, "the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms," id. , at 311, but "the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity."  Savage, 10 Vet. App. at 496.  Additionally, 
"notwithstanding the veteran's showing of postservice 
symptomatology, the question of whether his [disorder] was 
related to his in-service [injury is] a question of etiology 
requiring medical expertise."  Id., at 308.    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
A July 1959 service medical record reflects that the veteran 
fell from a piling when the brow collapsed, which rendered 
him unconscious for approximately 10 to 15 minutes according 
to a witness on the scene of the accident.  Upon receiving 
medical attention after the fall, the veteran complained of 
low back pain.  He received a diagnosis of back sprain, but a 
physical examination and X- rays revealed a normal lumbar 
spine.  These medical records also indicate that medics 
instructed the veteran to take bed rest and apply local heat, 
and that he made an uneventful recovery, was asymptomatic, 
and was well and fit for duty when discharged to duty three 
days later in July 1959.

The veteran's December 1959 Report of Medical Examination for 
General Discharge, discloses that he received a normal 
clinical evaluation of the spine.  

For the period from February 1991 to November 1994, records 
of the Social Security Administration (SSA) reveal the 
following:

Private records of treatment in February 1991 note a 
diagnosis of residuals of musculoligamentous sprain of 
thoraculumbar spine with radicular symptomatology, lower 
extremities; and rule out disc protrusion, lumbar spine. The 
examining physician stated that the veteran's condition was 
industrial in origin and related to a February 1991 injury.

Private records of an industrial orthopedic examination in 
April 1991 include a diagnosis of acute musculoligamentous 
strain, lumbosacral spine, rule out radiculopathy of the 
right lower extremity (unlikely).

In April 1992, a physician opined that the veteran's 
subjective complaints were 50 percent due to objective 
findings referable to the low back due to "pre-existing 
advanced osteoarthritis" and 50 percent to "alleged injury 
of 2/19/91."

Records of orthopedic evaluation in November 1994 include 
diagnoses of chronic residuals of myofascial ligamentous 
sprain/strain, lumbar spine, with questionable right sided 
sciatica; and probable chronic sacroiliac joint inflammation, 
currently in exacerbation.  The physician commented that 
there was no likelihood of significant improvement and that 
the veteran's disability status was considered permanent and 
stationary.  The physician opined that the veteran's present 
disability resulted solely from the on-the-job injury in 
February 1991.  The veteran was currently working within the 
limits of his pain tolerance and vocational rehabilitation 
was not currently required.

In a September 1996 Social Security Administration (SSA) 
decision, the veteran was awarded SSA disability benefits 
based on the disabilities of migraine headaches, a hand 
injury, neck, shoulder and low back pain, cephalgia and 
dizziness.

A VA (fee basis) examiner who conducted a December 1999 
compensation examination did not offer an opinion as to the 
etiology of the veteran's low back disorder (diagnosed as 
transitional lumbosacral vertebra with degenerative change at 
L4, as revealed by X-rays taken that day).  The December 1999 
VA examination report specifically indicated that no medical 
records were reviewed.  The history taken from the veteran 
did not include the well-documented on-the-job injuries that 
occurred in 1991 and 1994, or the extensive findings and 
history of treatment attributed by medical professionals to 
these post-service injuries.  The VA examiner did not offer 
any opinion as to etiology of the diagnosed low back 
disorder.

At an April 2003 RO hearing, the veteran described an in-
service incident where he fell about 45 feet from a gangway 
to a pylon in the water.  He indicated that as a result of 
the fall he was unconscious for 3 days, and stated that as a 
result of the fall he remained hospitalized for more than a 
week.  The veteran also said that after the hospitalization 
officials put him on duty like nothing had happened, but his 
military career took a nosedive at that point.  He attributed 
his forced discharge from service in 1959 to the in-service 
fall, and testified that he worked as a truck driver after 
service, and although his back was problematic, the seats on 
the truck cushioned the impact of the ride on his back.  The 
veteran stated that his first post-service treatment for back 
trouble occurred in 1991.  He felt that he had been forced to 
leave service in 1959 at a time when he was not medically 
sound.  He said he had been unable to work from 1995 to the 
present.

The veteran underwent a new VA medical examination in October 
2004; the examiner reviewed the claims file.  The examiner 
noted that the veteran had sustained an in-service fall in 
July 1959, and had complained of low back pain at that time.  
Medics had diagnosed the veteran with a back sprain, and 
after receiving bed rest and heat therapy, the veteran was 
restored to full duty three days after the fall.  The 
treating clinician also noted that the veteran "made an 
uneventful recovery."  The examiner also noted the veteran's 
account that he continued to experience low back pain after 
his discharge and that he self-treated his pain with 
"aspirin and pain killers without dope."  Thereafter, in 
1980, the veteran began to work as a truck driver, and in 
1991, he sustained an on-the-job work injury, for which he 
received medical treatment for about 6-7 months.  The veteran 
stopped working in 1995, and in 1996 he began receiving 
Social Security disability benefits.  

At the time of the examination, the veteran reported having 
aching low back pain with flare-ups.  He took Tylenol daily 
to treat this pain.  X-ray studies revealed "no evidence of 
acute lumbar spine osseous disease," but there were a 
"narrowing of the lumbar discs spaces from L4 to S1 with 
marginal osteophytes formation," and a "4 mm 
anterolisthesis of the L4 on L5 vertebral body."  Based on 
these data and a physical examination, the clinician 
diagnosed the veteran with "[c]hronic low back pain with 
degenerative disc disease at L4 to S1."  The examiner also 
stated that "[a]fter a careful review of the veteran's 
medical records, the most likely etiology of the veteran's 
current low back disorder is the Industrial injury which 
occurred on 2/19/1991."  As for whether the veteran's 
current low back disorder likely was etiologically related to 
his in-service 1959 low back sprain, the examiner determined 
that no such relationship existed, as he "made an uneventful 
recovery" after the in-service fall, "[h]e was returned to 
regular duty and there is no mention in his records of any 
complaints or follow-up for low back pain or a back disorder 
until his workman's compensation claim, 32 years later in 
1991."       

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim.  Specifically, while the evidence shows 
that the veteran indeed sustained an injury to his low back 
during service, in-service records reflect that he made an 
uneventful recovery, and was asymptomatic and fit for duty 
after three days of treatment.  While the Board recognizes 
the veteran's testimony that the fall rendered him 
unconscious for three days and required at least a week of 
hospitalization, the Board regards the contemporaneously 
prepared medical treatment records, authored by competent 
medical professionals and indicating that the veteran was 
only unconscious for 10 to 15 minutes and recovered fully 
after three days, as being more reliable, probative and 
accurate in their characterization of the initial injury. The 
probative value of the veteran's layperson account of events 
over 40 years after the fact is by comparison greatly 
attenuated.

Additionally, the other medical evidence of record weighs 
against the claim.  First, by the veteran's own account, he 
first sought treatment for a back disorder many decades after 
service in 1991.  He has offered no medical evidence showing 
continuity of symptomatology during that 30 year period 
between the in-service injury and the initial post-service 
treatment.  See 38 C.F.R. § 3.303(b) (when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection).  Such a 
significant lapse in time weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

The competent medical opinions of record also do not 
attribute the veteran's current low back disorder to his 
active service or any incident thereof, but instead, the 
opinions from private physicians in 1991 and 1994 attribute 
this malady to an intercurrent post-service industrial injury 
that occurred in February 1991.  Similarly, the October 2004 
VA examiner opined that the veteran's current back disability 
was causally related to his February 1991 industrial injury.  
The weight of this unfavorable medical evidence, in addition 
to the absence of contrary, favorable medical opinions, 
undermines the veteran's claim.  Moreover, while the Board 
acknowledges that a February 1992 opinion appears to 
attribute some of the veteran's low back disorder to the 
February 1991 injury and some of it to a "pre-existing 
advanced osteoarthritis," this physician did not attribute 
the veteran's advanced osteoarthritis to any incident of 
active duty, to include trauma.  Thus, neither this, nor the 
other medical opinions of record lend support to the 
contended causal relationship between the veteran's current 
low back disorder and his active service.

The Board acknowledges the veteran's statement that his 
current low back disability is causally related to his in-
service injury.  As a layperson, however, he is not competent 
to provide a medical opinion about causation.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); accord Barr, 21 Vet. App. at 307 
(noting that "[s]ignificant in our case law is that lay 
persons are not competent to opine as to medical etiology or 
render medical opinions").  That is, while the veteran is 
certainly competent to describe symptoms that he has 
experienced, without an indication in the record that he has 
had the relevant medical training, he is not competent to 
provide an opinion on whether an etiological relationship 
exists between his active service and his current low back 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr, 21 Vet. App. at 307 (noting that 
"[l]ay testimony is competent . . . to establish the 
presence of observable symptomatology").  As a result, his 
own assertions are not probative to the critical issue in 
this case of whether the veteran's low back disability is 
causally related to his active service.  

In a related vein, the Board also recognizes the veteran's 
assertions that he "self-treated" his low back pain with 
aspirin for the 30 years post-service before he sought 
medical treatment in 1991.  First, under the provisions of 38 
C.F.R. § 3.303(b), which govern chronicity and continuity of 
symptomatology, the veteran's service medical and other post-
service records do not establish that he had a "chronic" 
low back "disease shown as such in service" or within the 
applicable presumptive period.  38 C.F.R. § 3.303(b).  That 
is, his service records fail to demonstrate "a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings. . . ."  
38 C.F.R. § 3.303(b).  Instead, the veteran received 
treatment for and lodged a complaint about low back pain on a 
single occasion during service in July 1959, and less than 
six months later, in December 1959, he received a completely 
normal clinical evaluation of the spine upon service 
discharge and did not indicate at that time that he had any 
low back pain.  In the Board's view, such silence in the 
service record weighs against a finding that the veteran had 
a "chronic disease" of the low back during service.  

For similar reasons, the Board finds the veteran's account of 
"continuity of symptomatology" of back pain in the 30 years 
after service not to be credible.  As noted above, although 
the veteran has indicated that he continued to experience low 
back pain from the time of his July 1959 in-service injury, 
his service records after the injury do not indicate that he 
received continued treatment or made any follow-up complaints 
about persistent back pain.  Further bolstering the Board's 
conclusion is the fact that upon his discharge six months 
later in December 1959, the veteran received a completely 
normal clinical assessment of the spine and his service 
discharge notes again did not indicate that he reported 
having any continued low back pain.  With the silence in the 
medical record and no other, objective accounts or lay 
statements from other individuals who could corroborate the 
veteran's claim that he continued to have ongoing low back 
pain for 30 years post-service prior to seeking treatment for 
the current disorder, the Board cannot conclude that the 
evidence weighs in favor of his claim based on continuity of 
symptomatology.  Moreover, the October 2004 VA examiner 
specifically considered the veteran's assertion of self-
treatment for 30 years post-service, but nonetheless 
concluded the veteran's current back disorder was not 
causally related to his documented in-service injury.  Such 
evidence, again, weighs against the claim.           
         
Finally, because the evidence of record does not demonstrate 
that the veteran had a diagnosis of arthritis of the lumbar 
or lumbosacral spine within one year of his discharge 1959 
from active service, the presumptive provisions regarding 
service connection for arthritis do not apply.  38 C.F.R. §§ 
3.307, 3.309(a).


IV. Conclusion 
For the reasons stated above, the Board finds that a service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5103A(d); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  




ORDER


Service connection for residuals of a low back injury is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


